
	

114 S1265 IS: Long Range Bomber Sustainment Act of 2015
U.S. Senate
2015-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1265
		IN THE SENATE OF THE UNITED STATES
		
			May 11, 2015
			Mr. Rounds (for himself, Mr. Hoeven, Ms. Heitkamp, Mr. Cornyn, Mr. Cruz, and Mr. Cassidy) introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To require the Secretary of Defense to make certain certifications to Congress before retiring B–1,
			 B–2, or B–52 bomber aircraft.
	
	
		1.Short title
 This Act may be cited as the Long Range Bomber Sustainment Act of 2015.
 2.Limitations on retirement of B–1, B–2, and B–52 bomber aircraftNo B–1, B–2, or B–52 bomber aircraft may be retired during a fiscal year unless the Secretary of Defense certifies, by not later than March 1 of the preceding fiscal year, that—
 (1)the retirement of the aircraft will not detrimentally affect the capacity of the Armed Forces of the United States to carry out the full range of long range bomber aircraft missions anticipated in operational plans of the Armed Forces in effect as of the date of the submission of that certification;
 (2)the Secretary has completed assessments of— (A)planning scenarios that span the range of plausible future challenges for such aircraft; and
 (B)the severity, likelihood, and imminence of risk associated with each such planning scenario; (3)the Secretary has concluded, based on the assessments referred to in paragraph (2), that retirements of B–1, B–2, and B–52 bomber aircraft in the near term will not detrimentally affect operational capability; and
 (4)the Secretary has developed a plan to replace any operational capability lost as a result of the retirement of such bomber aircraft.
			
